 



Exhibit 10.9

EXECUTION VERSION

AMENDMENT NO. 1
Dated January 25, 2008
TO
QUEPASA CORPORATION
Common Stock Purchase Warrant
(Series 2)

Warrant No.      


500,000 Shares of Common Stock

Issued as of March 21, 2006

This AMENDMENT NO. 1 (this “Amendment”) TO QUEPASA CORPORATION COMMON STOCK
PURCHASE WARRANT (SERIES 2), FOR 500,000 SHARES OF COMMON STOCK, WARRANT NO.
     (the “Warrant”), is made this 25th day of January 2008 by QUEPASA
CORPORATION, a Nevada corporation (the “Company”) and RICHARD L. SCOTT
INVESTMENTS, LLC (the “Holder”) pursuant to Section 13 of the Warrant. Certain
capitalized terms used in this Amendment and not otherwise defined have the
meaning ascribed to them in the Warrant.

WHEREAS, the Company and Holder have entered into that certain Note Purchase
Agreement dated as of January 25, 2008, pursuant to which, among other things,
Holder will provide debt financing to the Company; and

WHEREAS, it is a condition to Holder’s obligations under the Note Purchase
Agreement that the Company execute and deliver this Amendment.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1. Amendment of Section 1. Exercise Price. Section 1 of the Warrant is
amended and restated in its entirety as follows:

The Exercise Price for any shares of Common Stock purchased upon exercise of
this Warrant shall be $2.75 per share, subject to adjustment as provided herein.

Section 2. Amendment of Section 2. Exercise of Warrant. Section 2 of the Warrant
is amended by adding the following at the end thereof:

 

1



--------------------------------------------------------------------------------



 



Notwithstanding anything contained herein to the contrary, Holder may pay the
Exercise Price, in whole or in part, through the surrender of all or a portion
of any promissory note due to the Holder from the Company.

Section 3. Effect of Amendment. On and after the date hereof, each reference in
the Warrant to “this Warrant”, “hereof”, “hereunder” or words of like import
referring to the Warrant shall mean and be a reference to the Warrant as amended
by this Amendment. The Warrant, as amended by this Amendment, shall continue to
be in full force and effect and is hereby in all respects ratified and
confirmed.

Section 4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nevada regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

[The remainder of this page is intentionally blank.]



2

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

QUEPASA CORPORATION
7550 E. Redfield Road, Suite A
Scottsdale, AZ 85260
Fax:                                      
Attn:

By: /s/ John C. Abbott
Name: John C. Abbott
Title: Chief Executive Officer and Chairman of the Board of Directors


RICHARD L. SCOTT INVESTMENTS, LLC
                                                     
                                                     
Fax:                                      
Attn:                                      

By: /s/ Richard L. Scott
Name: Richard L. Scott
Title: Chief Executive Officer


Signature Page to Amendment to Warrant No. 1

 

3